DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-25 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/24/2019 and 08/02/2019 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “comprsing” in line 4 of the claim. This appears to mean “comprising”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites the limitation “rectfier” in line 10 of the claim. This appears to mean “rectifier”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites the limitation “energixing” in line 1 of the claim. This appears to mean “energizing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15, 18-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolpin German Patent Document DE 3305674 A (hereinafter “Kolpin”) and further in view of Kikuchi et al. International Patent Document WO 2011/108313 A1 (hereinafter “Kikuchi”).
Regarding claim 13, Kolpin teaches a circuit (refer to fig.1) comprising: a rectifier (i.e. diodes 4-7)(fig.1) that is connectable via a first input terminal (i.e. terminal 1)(fig.1) and a second input terminal (i.e. terminal 2)(fig.1) to an AC voltage source (implicit)(refer to abstract); a semiconductor switch (i.e. FET 13)(fig.1); a coil (i.e. coil 14)(fig.1) that is chargeable, is dischargeable (implicit), and has (a) a first terminal (implicit) connected to a first output terminal of the rectifier (i.e. terminal 8)(fig.1) and (b) a second terminal (implicit) connected via the semiconductor switch (implicit) to a second output terminal of the rectifier (i.e. terminal 9)(fig.1); a first resistor (i.e. resistor 11)(fig.1) via which a control terminal of the semiconductor switch is connected to the first output terminal of the rectifier (implicit); a second resistor (i.e. resistor 16)(fig.1) connected between the second output terminal of the rectifier and the control terminal of the semiconductor switch (implicit); and a discharge unit (i.e. voltage sensitive resistor 17)(fig.1), however Kolpin does not teach the discharge unit connected between the second terminal of the coil and the control terminal of the semiconductor switch. However Kikuchi teaches the discharge unit connected between the second terminal of the coil and the control terminal of the semiconductor switch (i.e. zener diode 101)(fig.4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kolpin to include the discharge circuit of Kikuchi to provide the advantage of preventing damage to the semiconductor switch due to surges.
Regarding claim 14, Kolpin and Kikuchi teach the circuit of claim 13, wherein the discharge unit includes at least one first Zener diode (i.e. Kikuchi zener diode 101)(fig.4) having an inverse direction from the second terminal of the coil in a direction of the control terminal of the semiconductor switch (implicit).
Regarding claim 15, Kolpin and Kikuchi teach the circuit of claim 14, wherein a breakdown voltage of the at least one first Zener diode is lower than a predefined voltage that drops across the 
Regarding claim 18, Kolpin and Kikuchi teach the circuit of claim 13, further comprising a capacitor (i.e. Kolpin capacitor 15)(fig.1) connected between the second output terminal of the rectifier and the control terminal of the semiconductor switch (implicit).
Regarding claim 19, Kolpin and Kikuchi teach the circuit of claim 13, further comprising a Zener diode (i.e. Kolpin zener diode 12)(fig.1) connected in a conducting direction between the second output terminal of the rectifier and the control terminal of the semiconductor switch (implicit).
Regarding claim 20, Kolpin and Kikuchi teach the circuit of claim 13, wherein the semiconductor switch is a MOSFET (i.e. Kolpin FET 13)(fig.1).
Regarding claim 21, Kolpin and Kikuchi teach the circuit of claim 13, wherein the first output terminal of the rectifier is a positive terminal (implicit)(refer to Kolpin terminal 8)(fig.1), and the second output terminal of the rectifier is a negative terminal (implicit)(refer to Kolpin terminal 9)(fig.1).
Regarding claim 23, Kolpin and Kikuchi teach the circuit of claim 13, wherein the coil is part of a solenoid valve (refer to Kikuchi abstract).
Regarding claim 24, Kolpin teaches a method for a circuit (refer to figure 1) that includes a rectifier (i.e. diodes 4-7)(fig.1), a semiconductor switch (i.e. FET 13)(fig.1), a coil (i.e. coil 14)(fig.1) that has (a) a first terminal (implicit) connected to a first output terminal of the rectifier (i.e. terminal 8)(fig.1) and (b) a second terminal (implicit) connected via the semiconductor switch (implicit) to a second output terminal of the rectifier (i.e. terminal 9)(fig.1), a first resistor (i.e. resistor 11)(fig.1) via which a control terminal of the semiconductor switch is connected to the first output terminal of the rectifier (implicit), a second resistor (i.e. resistor 16)(fig.1) connected between the second output terminal of the rectifier and the control terminal of the semiconductor switch (implicit), and a discharge unit (i.e. voltage sensitive resistor 17)(fig.1), the method comprising: energizing the coil by connecting the 
Regarding claim 25, Kolpin and Kikuchi teach the method of claim 24, wherein the energizing and discharging are carried out during an operation of a solenoid valve of which the coil is a part (implicit)(refer to Kikuchi abstract).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolpin and Kikuchi as applied to claim 13 above, and further in view of Kandah U.S. Patent Application 2014/0118874 (hereinafter “Kandah”).
Regarding claim 16, Kolpin and Kikuchi teach the circuit of claim 13, however they do not teach wherein the discharge unit includes at least one third resistor. However Kandah teaches wherein the discharge unit includes at least one third resistor (i.e. resistive element 116)(fig.1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kolpin and Kikuchi to include the resistor of Kandah to provide the advantage of increasing the current running through the clamp to ensure full turn on of the switching element. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolpin and Kikuchi as applied to claim 13 above, and further in view of Wu et al. U.S. Patent No. 9,692,293 (hereinafter “Wu”).
Regarding claim 17, Kolpin and Kikuchi teach the circuit of claim 13, however they do not teach wherein the discharge unit includes a series connection of a third resistor and a diode having a conducting direction from the second terminal of the coil in a direction of the control terminal of the semiconductor switch, the circuit further comprising a fourth resistor connected between (a) a terminal situated between the third resistor and the diode and (b) the second output terminal of the rectifier. However Wu teaches wherein the discharge unit includes a series connection of a third resistor (i.e. resistance 301)(fig.14) and a diode (i.e. diode 305)(fig.14) having a conducting direction from the second terminal of the coil in a direction of the control terminal of the semiconductor switch (implicit), the circuit further comprising a fourth resistor (i.e. resistance 303)(fig.14) connected between (a) a terminal situated between the third resistor and the diode (implicit) and (b) the second output terminal of the rectifier (implicit). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kolpin and Kikuchi to include the resistors and diode of Wu to provide the advantage of balancing the voltage across the semiconductor switch.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolpin and Kikuchi as applied to claim 13 above, and further in view of Kawashima U.S. Patent Application 2010/0097043 (hereinafter “Kawashima”).
Regarding claim 22, Kolpin and Kikuchi teach the circuit of claim 13, however they do not teach wherein the first output terminal of the rectifier is a negative terminal and the second output terminal of the rectifier is a positive terminal. However Kawashima teaches wherein the first output terminal of the rectifier is a negative terminal (refer to TN)(fig.10) and the second output terminal of the rectifier is a positive terminal (refer to TP)(fig.10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Kolpin and Kikuchi to include the terminal configuration of Kawashima since Kawashima in figures 9 and 10 shows that the terminals are easily reversible.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839